RENDERED: MARCH 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1828-MR

BLUEGRASS OF LEXINGTON, LLC                                          APPELLANTS
AND NABIL SHALASH


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                       ACTION NO. 12-CI-05484


REDOUANE MOUGAL; BRAHIM                                                 APPELLEES
QUBERNIA; LAHOUCINE ELKHOLI;
SOUNMAY CHEMLI; AND WAFFEQ
A. ZABEN


                              OPINION AND ORDER
                              DISMISSING APPEAL

                                   ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

CALDWELL, JUDGE: For the reasons set forth herein, we dismiss this appeal

from a Fayette Circuit Court judgment.

             Following multiple extensions of deadlines and opportunities to

correct prior noted deficiencies in tendered appellant briefs, a motion panel of this
Court entered an order in June 2021 allowing the filing of a brief tendered in

February 2021. Shortly thereafter, an appellee brief was filed which pointed out

that the appellant brief lacked a preservation statement and failed to cite any legal

authority for one or more arguments advanced therein. See CR1 76.12(4)(c)(v).

Yet no reply brief was ever filed nor other steps taken to correct these deficiencies.

                Upon our review, we agree with the statement in the appellee brief

that the appellant brief fails to contain any statement regarding if or how arguments

were preserved for our review. Our Court is not required to search through a

record–particularly the multi-volume written trial court record with numerous

recorded hearings here–to see if and how issues were raised to the trial court and

preserved for review. Koester v. Koester, 569 S.W.3d 412, 415 (Ky. App. 2019).

                  Furthermore, other than brief references to CR 43.01 (regarding the

burden of proof), the appellant brief cites no legal authority such as statutes or case

law to support the arguments therein–including potentially complex legal issues

about the rights and responsibilities of members and/or managers in limited

liability companies. Thus, we conclude that the appellant brief also failed to

comply with the simple requirement that the argument portion of a brief contain:

“citations of authority pertinent to each issue of law[.]” CR 76.12(4)(c)(v). This

Court is not responsible for researching and constructing arguments for an


1
    Kentucky Rules of Civil Procedure.

                                            -2-
appellant and we may deem arguments for which no authority is cited as waived.

Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 559 (Ky. App. 2005). See also

Curty v. Norton Healthcare, Inc., 561 S.W.3d 374, 379 (Ky. App. 2018) (“We will

not search the record to construct [Appellant’s] argument for her, nor will we go on

a fishing expedition to find support for her underdeveloped arguments.”).

             This Court has the authority to strike briefs for substantial non-

compliance with the briefing requirements of CR 76.12. CR 76.12(8)(a).

Although we do not always exercise our discretion to strike briefs despite

substantial non-compliance with CR 76.12, see, e.g., Clark v. Workman, 604

S.W.3d 616, 619 (Ky. App. 2020), we conclude that striking the appellant brief and

dismissing the appeal is appropriate here.

             This Court has previously granted to appellants herein multiple

extensions of time deadlines and opportunities to comply with briefing rules. But

our patience is not unlimited following the lengthy procedural history on appeal.

             The body of the notice of appeal stated that Bluegrass of Lexington,

LLC (“Bluegrass”) and Nabil Shalash were the appellants. The caption of the

notice of appeal also listed Lahoucine Elkholi along with Bluegrass and Shalash as

parties opposing the appellees in the trial court action. However, Elkholi was not

named as an appellee nor as an appellant in the body of the notice of appeal.




                                         -3-
             Shortly after the notice of appeal was filed, this Court issued an order

for the appellants to show cause why the appeal should not be dismissed for failure

to name an indispensable party–since Elkholi (a defendant in the trial court action)

was not named as a party to the appeal. (Order 12/18/2019.) The appellants filed a

response, noting inter alia that Elkholi was named in the caption.

             This Court entered an order finding that sufficient cause was shown

and also directing the clerk to enter Elkholi as a party-appellee to the appeal. But

this Court also noted therein that the appellants’ prehearing statement was overdue

and required that the prehearing statement be filed within 20 days. (Order

5/4/2020.) The appellants submitted a prehearing statement within 20 days,

although it was not filed for a few days due to administrative delays.

             After the prehearing statement was filed and the record on appeal was

certified, the appellees filed a motion to dismiss the appeal for failure to file a brief

within 60 days of the certification of the record. See CR 76.12(2)(a). The

appellants filed a verified motion for enlargement of time to file their brief, stating

that counsel was unaware of the July 2020 certification of the record until

receiving a copy of the appellees’ motion to dismiss in late September and

asserting this was excusable neglect.

             The appellees filed a response to the appellants’ motion for

enlargement, arguing that counsel had a duty to make sure the record was certified


                                           -4-
within 30 days and noting that the certification of the record indicated it was sent

to appellants’ counsel. This Court denied the motion to dismiss, and it granted the

motion for additional time to file a brief. This Court further ordered that a brief

complying with the Civil Rules must be filed within 20 days. This Court also

stated: “Additional extensions of time to comply with the Civil Rules shall not be

granted to Appellants absent extraordinary circumstances.” (Order 12/17/2020.)

               In early January 2021, an appellant brief was tendered within twenty

days of the order granting the extension, but the brief was returned as deficient.

The deficiency notice sent by the clerk identified failures to comply with the

following requirements: 1) CR 76.12(4)(c)(i)’s requirement that the brief contain

an introduction not exceeding two sentences; 2) CR 76.12(4)(c)(vii)’s requirement

for an appendix list or index listing all documents included in the appendix and

where the documents can be found in the record; and 3) CR 76.12(4)(c)(vii)’s

requirement that the judgment, opinion, or order under review be placed

immediately after the appendix list or index. The deficiency notice gave the

appellants 10 days to make the necessary corrections. Another appellant brief was

tendered January 19, 2021.2




2
  Although the tendered receipt notice for this brief was dated January 20, the tendered brief was
stamped received on January 19 and an informal receipt also states this tendered brief was
received on January 19.

                                               -5-
              On or about January 22, 2021, this Court entered an order finding that

the brief tendered a few days beforehand had corrected the failure to comply with

CR 76.12(4)(c)(i) but failed to comply with CR 76.12(4)(c)(vii)–because it failed

to show where documents in the appendix could be found in the record and failed

to place the order under review immediately after the appendix list or index. The

appellants were ordered to show cause why the appeal should not be dismissed for

failure to prosecute the appeal in compliance with the Civil Rules and for failure to

comply with the deficiency notice. (Order 1/22/2021.)

              A few days later, the appellees filed a second motion to dismiss. They

noted that the order granting the initial time extension (Order 12/17/2020) provided

that “Appellants SHALL FILE a brief which conforms to the Civil Rules within

twenty (20) days of this Order.” They asserted that an appellant brief was tendered

within 20 days, but it failed to comply with the rules. And they noted the

deficiency notice gave the appellants ten days to correct the deficiencies (which

actually amounted to 13 days due to a weekend and holiday), but they asserted the

second corrected brief was tendered a day after the ten-day deadline and had not

yet been filed. Noting the appellant brief would have originally been due in

September 2020, they argued the appeal should be dismissed since an appellant

brief was still not filed.




                                         -6-
              In early February 2021, appellant Shalash3 filed a response to the

show cause order along with another tendered brief. The response asserted counsel

was a solo practitioner, had become very ill a few days before the corrected brief

was due, and “attempted to correct the brief from home without the missing

requirement sheet.” It also argued the brief substantially complied with the rules,

the appellees would suffer no prejudice if the latest corrected brief were filed, and

that dismissing the appeal would be an inappropriately drastic action in the case.

              Appellant Shalash also filed a response to the motion to dismiss. He

pointed out that the first (partially) corrected brief was actually received by the

Court of Appeals late in the afternoon of January 19–the last day within the

deadline for filing the corrected brief.

              In June 2021, a panel of this Court determined that appellant Shalash

had shown sufficient cause to allow the case to proceed on the active docket. The

panel denied the second motion to dismiss and ordered that the appellant brief

tendered in February 2021 be filed. (Order 6/3/2021.)

              The appellees then filed a timely appellee brief, in which they pointed

out that the filed appellant brief did not contain a preservation statement and failed




3
 Earlier documents such as the notice of appeal and some motions and responses appeared to
have been filed on behalf of both Bluegrass and Shalash by attorney Gregory Kujawski. But
beginning around early 2021, Kujawski only filed documents in the appeal on behalf of Shalash.

                                             -7-
to cite any legal authority for at least one argument. No reply brief was filed; nor

was anything else filed to correct the deficiencies noted in the appellee brief.

              We are not obligated to be lenient and to decline to strike briefs or

dismiss appeals where there have been repeated, substantial failures to comply

with CR 76.12–particularly where an appellant has not taken advantage of the

opportunity to correct in a reply brief his/her lack of compliance with CR 76.12 in

the appellant brief after that non-compliance has been brought to the appellant’s

attention. See Koester, 569 S.W.3d at 414-15. Here, the appellee brief pointed out

the failure to provide a preservation statement and failure to cite supporting legal

authority for at least one argument–but no reply brief was filed.

             Given the prior history of failure to comply with briefing rules and

deadlines, along with the lack of preservation statement and lack of substantive

citation to legal authority in the filed appellant brief, and given the voluminous

record, we conclude that the only appropriate course of action here is to strike the

appellant brief for substantial non-compliance with CR 76.12 and to dismiss the

appeal. To the extent that prior orders entered in this appeal may seem inconsistent

with our ruling here, our precedent holds that a merits panel is not bound by such

preliminary motion panel decisions. Commonwealth Bank & Trust v. Young, 361

S.W.3d 344, 350 (Ky. App. 2012) (“This Court retains authority to review




                                          -8-
decisions on motion panel that do not finally dispose of the case when the case is

considered by a full-judge panel to which it is assigned.”).

             Furthermore, although the clerk’s deficiency notice did not point out

the lack of preservation statement or the lack of cited supporting authority for some

arguments, the appellee brief pointed out these deficiencies–so we reject any

argument that the appellant(s) reasonably relied on the deficiency notice to point

out all deficiencies. Though the clerk sends out deficiency notices identifying

some deficiencies as a courtesy when returning clearly non-compliant briefs, a

represented party’s counsel is responsible for making sure that appellate briefs

comply with applicable rules. “Failing to comply with the civil rules is an

unnecessary risk the appellate advocate should not chance.” Cotton v. National

Collegiate Athletic Association, 587 S.W.3d 356, 360 (Ky. App. 2019).

                                  CONCLUSION

             For the reasons stated herein, the appellant brief is STRICKEN for

substantial non-compliance with briefing requirements and the appeal is

DISMISSED.

             ALL CONCUR.



ENTERED: _March 4, 2022____
                                               JUDGE, COURT OF APPEALS



                                         -9-
BRIEF FOR APPELLANT NABIL     BRIEF FOR APPELLEES:
SHALASH:
                              David R. Marshall
Gregory Kujawski              Lexington, Kentucky
Lexington, Kentucky




                            -10-